Citation Nr: 1402754	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for soft tissue loss, right lower extremity, residuals of insect bite.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 2004 to September 2008 and has returned to active duty as of May 6, 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals a copy of the Veteran's representative's November 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that her service-connected soft tissue loss of the right lower extremity/residuals of insect bite is more severe than the currently assigned noncompensable evaluation and, as such, a higher rating is warranted.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of her soft tissue loss of the right lower extremity/residuals of insect bite.  In this regard, the Board observes that she was last examined by VA in August 2008.  Such examination revealed a 1.5cm soft tissue indentation on the right medial aspect of the leg with mild localized tenderness at the site of the previous insect bite.  Otherwise, the skin was of normal, temperature, texture, and turgor.  Thereafter, the Veteran, in her June 2010 substantive appeal, alleged that such service-connected disability resulted in additional symptomatology, to include chronic intermittent pain, numbness, tingling and burning at the site, pain in the right leg and foot upon standing for prolonged periods of time, edema with prolonged standing, disfiguration and deformity to the lower leg.  Therefore, as the evidence suggests that the Veteran's soft tissue loss of the right lower extremity/residuals of insect bite symptomatology may have increased in severity since the August 2008 VA examination, a remand is necessary in order to schedule her for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board further finds that a remand is necessary in order to obtain outstanding records.  Specifically, in the Veteran's June 2010 substantive appeal, she reported receiving treatment, to include being afforded X-rays, at a VA facility.  However, no VA treatment records are of record.  Additionally, as noted previously, the Veteran returned to active duty as of May 2013; however, records associated with her reentry to service are not of record.  Therefore, while on remand, the Veteran should be requested to identify any healthcare provider who treated her for her right leg disability.  Thereafter, all identified treatment records, to include VA treatment records dated from September 2008 to the present, should be obtained.  Likewise, the Veteran's service treatment records from her most recent period of active duty beginning May 2013 should be obtained.  

The Board notes that the Veteran has returned to active duty as of May 2013, which may make compliance with the aforementioned remand orders difficult.  However, VA's General Counsel has held that a Veteran's return to active duty while his or her claim for benefits from VA is pending does not alter the rights and duties of the claimant and VA under any statute or regulation with respect to the development and adjudication of the claim or the status of the claim within the meaning of any statute or regulation.  VA should process the claims of such Veterans in the same fashion as it would have the Veterans not returned to active duty.  If a Veteran's return to active duty temporarily prevents VA from providing a necessary medical examination or taking other action necessary to a proper decision on the claim, VA may suspend or defer action on the claim until the necessary actions can be accomplished.  VA may not deny a claim solely because the Veteran has returned to active duty or solely because the Veteran is temporarily unavailable for a necessary examination due to his or her return to active duty.  VAOGCPREC 10-2004.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records from her most recent period of active duty beginning May 2013.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated her for her right leg disability since September 2008.  After securing any necessary authorization from her, obtain all identified treatment records, to include VA treatment records dated from September 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and severity of her soft tissue loss of the right lower extremity/residuals of insect bite.  The examiner should review the claims file.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should identify the nature and severity of all current residuals of the Veteran's insect bite of the lower extremity, to include soft tissue loss.  He or she should specifically indicate whether such results in any neurological impairment and, if so, the nerve affected and the severity of the impairment.  The examiner should also address the impact such disability has on the Veteran's employability.

A complete rationale for all opinions must be provided.   

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


